                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                   Crim. Action No.: 1:19-CR-63
                                               (Judge Kleeh)

JOSE CATARINO FEREGRINO-RESENDEZ,

                  Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 18],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On November 4, 2019, the Defendant, Jose Catarino Feregrino-

Resendez (“Feregrino-Resendez”), appeared before United States

Magistrate Judge Michael J. Aloi and moved for permission to enter

a plea of GUILTY to Count One of the Indictment. Feregrino-Resendez

stated that he understood that the magistrate judge is not a United

States     District     Judge,   and   Feregrino-Resendez    consented     to

pleading    before    the   magistrate   judge.     This    Court   referred

Feregrino-Resendez’s plea of guilty to the magistrate judge for

the purpose of administering the allocution, pursuant to Federal

Rule of Criminal Procedure 11, making a finding as to whether the

plea was knowingly and voluntarily entered, and recommending to

this Court whether the plea should be accepted.

     Based upon Feregrino-Resendez’s statements during the plea

hearing,    and   the    Government’s    proffer   establishing     that   an
USA v. FEREGRINO-RESENDEZ                                           1:19-cr-63
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 18],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

independent factual basis for the plea existed, the magistrate

judge found that Feregrino-Resendez was competent to enter a plea,

that the plea was freely and voluntarily given, that Feregrino-

Resendez was aware of the nature of the charges against him and

the consequences of his plea, and that a factual basis existed for

the tendered plea.       The magistrate judge issued a Report and

Recommendation Concerning Plea of Guilty in Felony Case (“R&R”)

[Dkt. No. 18] finding a factual basis for the plea and recommending

that this Court accept Feregrino-Resendez’s plea of guilty to Count

One the Indictment.

       The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.             On November 5, 2019,

counsel for Defendant informally requested an expedited sentencing

hearing and acknowledged that the parties waived preparation of a

full   presentence   investigation       report   (“PSR”)    with   the   plea

agreement.     Counsel for the Government does not object to an

expedited    hearing.    Accordingly,      the    Court   deems   Defendant’s




                                     2
USA v. FEREGRINO-RESENDEZ                                                 1:19-cr-63
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 18],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

request for an expedited sentencing hearing as a waiver of the

fourteen (14) day period for filing written objections to the R&R.

     For the reasons stated herein, the Court ADOPTS the magistrate

judge’s    R&R    [Dkt.   No.   18],    provisionally       ACCEPTS       Feregrino-

Resendez’s guilty plea, and ADJUDGES him GUILTY of the crimes

charged in Count One of the Indictment.

     The   magistrate       judge    remanded    Feregrino-Resendez          to   the

custody of the United States Marshals Service.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.     The    Probation        Officer     shall     prepare     a    modified

presentence investigation report for the Court;

     2.      The    Court   will     conduct    the     Sentencing    Hearing     for

Feregrino-Resendez on Tuesday, December 3, 2019, at 1:30 P.M., at

the Clarksburg, West Virginia point of holding court.

     It is so ORDERED.




                                         3
USA v. FEREGRINO-RESENDEZ                                      1:19-cr-63
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 18],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     The Clerk is directed to transmit copies of this Order to

counsel   of   record,   all   appropriate   agencies,   and   the   Court

appointed interpreter, Johnnie Benningfield.

DATED: November 8, 2019


                                  /s/ Thomas S. Kleeh
                                  THOMAS S. KLEEH
                                  UNITED STATES DISTRICT JUDGE




                                    4
